DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response of March 11, 2022, to the non-final action mailed December 20, 2021, has been entered. No claims have been amended, claims 10 and 11 have been cancelled, and no claims have been cancelled.  Claims 1-9 and 12-15 are pending.  Claims 6-9 and 12-15 stand withdrawn as directed to the non-elected invention.  Claims 1-5 are under instant consideration.
Reponses & Maintained Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for reasons of record.
	Claim 1 is directed to a copolymer composition comprising two or more starting materials wherein the starting material comprises copolymer (A) and copolymer (B).  This is indefinite as it fails to disclose how the two required starting materials are related to the final copolymer composition.  For example do the two required copolymers covalently bond to form a large molecular complex, is the final copolymer composition a blend of copolymer (A) and (B), or is it a combination of both.  Claims 2-5 are included in this rejection as they depend form claim 1.

Response to arguments:
	To the extent that Applicants' arguments are pertinent to the standing rejection they are addressed as follows: 
	Applicant traverses the 112 rejection arguing that one of ordinary skill would understand a copolymer composition comprising copolymer (A) and copolymer (B) based on the specification.    The specification has specific examples on how to prepare copolymer (A) and copolymer (B)  by mixing solutions.
	Applicants' argument have been fully considered, but not found persuasive.  Concluding that based upon the specification that one would understand the copolymer composition is not persuasive as it is not supported by any arguments.  With respect to the Examples the Applicant references, this has been fully considered but not found persuasive.  The claims are much broader than a specific example and the claims are not limited to any specific example.  Based on how broad the claims are and how broad portions of the specification are it is not clear how the starting materials are related to the final copolymer composition nor is it clear that the Examples in Applicant’s arguments encompass the entire genus of what is claimed.

Thus, the rejection newly amended claims are rejected for reason of record and foregoing discussion.


Claim Interpretation
Claims 4 and 5 each disclose unit formulas for copolymer (A) and copolymer (B) respectively.  Each unit is not connected to the next.  The Examiner has interpreted that to mean that each unit does not need to be connected to the following unit  or multiple identical units do not need to be bonded to each other.  Rather that each copolymer has to have a certain number of each unit without placing any limitation on the placement of each unit. 
Response and Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fleissman et al. (Pub. No.: US 2007/0154440; Pub. No.: Jul. 5, 2007).

	Regarding claims 1-5, Fleissman discloses a composition comprising various copolymer reaction products such as bis-PEG-1 dimethicone-polypropylene glycol-26/IPDI copolymer, bis-PEG-1 dimethicone--dimer diol/IPDI copolymer, bis-PEG-1 dimethicone--trimethylolpropane dioleate/IPDI copolymer [0042]-[0046] wherein and a carrier ([0056] and [0057]), wherein the polymers of the invention may comprises mixtures of diols, mixtures of poly diisocyanates and may be block alternating, or statistical copolymers [0037], that may be incorporated into cosmetic formulations and impart enhanced shine, long-wearing benefits [0048].  Each of specific embodiments of Fleissman would read on copolymer (A), (B), or (C).  
	With respect to the ratio of each unit to the other “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").”  MPEP 2144.05 (II)(A)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine different siloxane-urethane-urea copolymers of Fleissman et al.into a copolymer composition as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so as it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in this case a film former, impart enhanced shine, long-wearing benefits [0048], in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious.  At the time of filing one of ordinary skill in the art would have a reasonable expectation of success because Fleissman had already disclosed different copolymers siloxane-urethane-urea for use in cosmetic.  It would have only required routine experimentation to modify the composition of Fleissman to include multiple siloxen-urethane-urea copolymers f as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

Response to arguments:
	To the extent that Applicants' arguments are pertinent to the standing rejection they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that Fleissman does not disclose the instantly claimed combination of copolymers.  The instant combination has a beneficial effect of a high peel strength  and reduced cohesive failure.  There would be no motivation of one of skill in the art to combine copolymer (A) and (B) with a reasonable expectation of a high adhesion but low cohesive failure.

	Applicants' argument have been fully considered, but not found persuasive. The instant rejection is a 103 type rejection wherein Fleissman discloses a composition comprising various copolymer reaction products such as bis-PEG-1 dimethicone-polypropylene glycol-26/IPDI copolymer, bis-PEG-1 dimethicone--dimer diol/IPDI copolymer, bis-PEG-1 dimethicone--trimethylolpropane dioleate/IPDI copolymer [0042]-[0046] wherein and a carrier ([0056] and [0057]), wherein the polymers of the invention may comprises mixtures of diols, mixtures of poly diisocyanates and may be block alternating, or statistical copolymers [0037].  Each of specific embodiments of Fleissman would read on copolymer (A), (B), or (C).  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine different siloxane-urethane-urea copolymers of Fleissman et al.into a copolymer composition as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so as it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in this case a film former, impart enhanced shine, long-wearing benefits [0048], in order to form a third composition to be used for the very same purpose.  Accordingly, the instantly claimed copolymer would have been prima facie obvious based upon the disclosure of Fleissman.
	With respect to Applicant’s argument that there would be no reasonable expectation  of a high adhesion but low cohesive failure, this has been fully considered, but not found persuasive.   One of ordinary skill in the art would be motivated to do so as it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in this case a film former, impart enhanced shine, long-wearing benefits [0048], in order to form a third composition to be used for the very same purpose.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

With respect to Applicant’s argument concerning unexpected superior results with respect to a high adhesion but low cohesive failure has been fully considered, but not found persuasive.  MPEP 716.02 (d)  states ‘Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C).  The Examples Applicant alleges provide unexpected results are very specific copolymers in very specific concentrations of each starting materials.  The claims are neither limited to the specific species of starting material or amounts of each.  Accordingly the scope of the claims is much broader than the alleged unexpected superior properties.
Thus, the rejection newly amended claims are rejected for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617